Exhibit 10.57
Execution Copy
JOINDER AND AMENDMENT NO. 1 TO
TRIBECA FORBEARANCE AGREEMENT
     THIS JOINDER AND AMENDMENT NO. 1 TO TRIBECA FORBEARANCE AGREEMENT (this
“Amendment”) is entered into at Columbus, Ohio, as of March 31, 2008 (the
“Amendment Effective Date”), by and among the BORROWERS listed on Schedule 1
hereto (each, a “Borrower” and collectively, the “Borrowers”), including without
limitation, TRIBECA LENDING CORP., a New York corporation (“Tribeca”), FRANKLIN
CREDIT MANAGEMENT CORPORATION, a Delaware corporation, in its capacity as
Guarantor hereunder and in its capacity as servicer (“FCMC” or “Guarantor”), and
THE HUNTINGTON NATIONAL BANK (“Huntington” or “Lender”). This Amendment amends
and modifies a certain Tribeca Forbearance Agreement and Amendment to Credit
Agreements dated as of December 28, 2007 (as amended, supplemented, restated or
otherwise modified from time to time prior to the date hereof, the “Forbearance
Agreement”) by and among the Borrowers (other than the Additional Subsidiaries),
Tribeca, FCMC and Lender. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Forbearance Agreement.
RECITALS:
     A. As of December 28, 2007, the Borrowers (other than the Additional
Subsidiaries), Tribeca, FCMC and Lender executed the Forbearance Agreement
amending and restating the terms of certain extensions of credit to the
Borrowers and Tribeca, as applicable; and
     B. As of December 28, 2007, the Borrowers (other than the Additional
Subsidiaries) executed and delivered to Lender, inter alia, an Amended and
Restated Promissory Note (A Note) in the original principal sum of $400,000,000
(the “ Existing Tranche A Note”); and
     C. As of December 28, 2007, the Borrowers (other than the Additional
Subsidiaries) executed and delivered to Lender, inter alia, an Amended and
Restated Promissory Note (B-1 Note) in the original principal sum of
$22,783,296.75 (the “Existing Tranche B-1 Note”); and
     D. As of December 28, 2007, the Borrowers (other than the Additional
Subsidiaries) executed and delivered to Lender, inter alia, an Amended and
Restated Promissory Note (B-2 Note) in the original principal sum of
$22,783,296.75 (the “Existing Tranche B-2 Note”); and
     E. As of December 28, 2007, the Borrowers (other than the Additional
Subsidiaries) executed and delivered to Lender, inter alia, an Amended and
Restated Promissory Note (B-3 Note) in the original principal sum of
$22,783,296.75 (the “Existing Tranche B-3 Note”); and
     F. As of December 28, 2007, the Borrowers (other than the Additional
Subsidiaries) executed and delivered to Lender, inter alia, an Amended and
Restated Promissory Note (B-4 Note) in the original principal sum of
$22,783,296.75 (the “Existing Tranche B-4 Note”); and together

 



--------------------------------------------------------------------------------



 



with the Existing Tranche A Note, the Existing Tranche B-1 Note, the Existing
Tranche B-2 Note, and the Existing Tranche B-3 Note, collectively, the “Notes”;
and
     G. Lender has required all Subsidiaries of Tribeca to be parties to the
Forbearance Agreement, the Notes and the other Loan Documents, and Tribeca XVI
2004 Corp and Tribeca LI 2005 Corp. (the “Additional Subsidiaries” and
individually, an “Additional Subsidiary”) are each a Subsidiary of Tribeca and
are not parties signatory to the Forbearance Agreement, the Notes or other Loan
Documents previously and desire to join as Borrowers to the Forbearance
Agreement, the Notes and the other Loan Documents; and
     H. Tribeca, FCMC and the applicable Borrowers have failed to comply with
certain provisions of Section 11, “Certain Post-Closing Deliverables,” of the
Forbearance Agreement by failing to deliver certain financial statements,
schedules, documents and other items as required by the Forbearance Agreement,
and Section 12(d), “Interest Coverage Ratios,” of the Forbearance Agreement for
the monthly period ending January 31, 2008, by failing to maintain a minimum
ratio of Adjusted EBITDA to Interest Expense, as required by the Forbearance
Agreement (collectively, the “Identified Forbearance Defaults”), and each of the
Acknowledged Defaults are continuing; and
     I. Tribeca, FCMC and the Borrowers have requested that Lender extend
additional credit to Tribeca and the other Borrowers for the purpose of paying
in full a certain loan (the “BOS Loan”) made by BOS (USA) Inc. to Tribeca LI
2005 Corp. pursuant to the terms of a certain Master Credit and Security
Agreement among BOS (USA) Inc., Tribeca and Tribeca LI 2005 Corp. dated as of
March 24, 2006, and the promissory notes, guaranties and other agreements,
instruments and documents executed in connection therewith (collectively, the
“BOS Loan Documents”), and Lender is willing to so upon the terms and subject to
the conditions contained herein provided that BOS (USA) Inc. concurrently
purchase from Lender a participation interest in the Tranche A Advances in an
amount not less than the outstanding balance of the BOS Loan as of the Effective
Date, subject to a participation agreement satisfactory to Lender in all
respects; and
     J. Tribeca, FCMC and the Borrowers have requested that Lender (i) join the
Additional Subsidiaries as Borrowers and parties to the Forbearance Agreement
and the other Loan Documents, (ii) amend and modify certain terms and covenants
in the Forbearance Agreement and (iii) extend the time periods or modify the
requirements for Tribeca, FCMC and the Borrowers to satisfy certain post-closing
deliverables composing the Identified Forbearance Defaults, and Lender is
willing to do so upon the terms and subject to the conditions contained herein.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
     1. Joinder. Each Additional Subsidiary hereby acknowledges, agrees and
confirms that, by its execution of this Amendment, such Additional Subsidiary
will be a Borrower under the Forbearance Agreement, each Note and each other
Loan Document and shall have all of the

- 2 -



--------------------------------------------------------------------------------



 



obligations of a Borrower thereunder as if it had executed the Forbearance
Agreement, each Note and each other Loan Document. Each Additional Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Forbearance Agreement, each
Note and each other Loan Document, including without limitation (a) all of the
representations and warranties of the Borrowers set forth in Section 9 of the
Forbearance Agreement, and (b) all of the covenants set forth in Section 12 of
the Forbearance Agreement.
     2. Definitions Added. The following defined terms are hereby added to
Section 2, “Certain Defined Terms,” of the Forbearance Agreement in their
correct alphabetical order and shall recite as follows:
“Amendment No. 1” shall mean a certain Joinder and Amendment No. 1 to Tribeca
Forbearance Agreement dated as of March 31, 2008.
“Reserves” shall mean such reserves as Lender reasonably deems appropriate to
establish in such amounts, and with respect to such matters, as Lender in its
good faith discretion shall deem necessary or appropriate, including without
limitation, reserves with respect to (i) sums that FCMC, Tribeca or any Borrower
is required to pay pursuant to its contractual obligations (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases), (ii) Liens or trusts for ad valorem,
excise, sales, or other taxes where given priority under applicable law in and
to an item of Collateral, and (iii) up to $5,000,000 at any time as a reserve
for the payment of any Required Payment or interest under any Advance, or any
fees or expenses owing or anticipated to be owing to Lender under the terms of
any Loan Document.
     3. Definitions Amended. The definitions of “Tranche A,” “Tranche B,”
“Tranche B-1,” “Tranche B-2,” “Tranche B-3,” “Tranche B-4,” “Tranche A
Commitment,” “Tranche B Commitment,” “Minimum Tranche A Payment Amount” and
“Minimum Tranche B Payment Amount” set forth in the Recitals to the Forbearance
Agreement or Section 2, “Certain Defined Terms,” of the Forbearance Agreement
are hereby amended to recite as follows:
“Tranche A” means a term loan facility made by Lender to the Borrowers in the
original principal amount of $400,000,000, as reduced by certain payments made
in respect thereof between the Forbearance Effective Date and March 31, 2008,
and as increased to $410,859,753.55, as of March 31, 2008.
“Tranche B” means a term loan facility made by Lender to the Borrowers in the
original principal amount of $91,133,187, as reduced by certain payments made in
respect thereof between the Forbearance Effective Date and March 31, 2008, and
as increased to $98,774,361.20, as of March 31, 2008, divided into four
(4) sub-tranches, with the first such sub-tranche being in the original amount
of $22,783,296.75, as increased to $24,131,090.30

- 3 -



--------------------------------------------------------------------------------



 



(“Tranche B-1”) as of March 31, 2008, and the second, third and fourth
sub-tranches, each being in the original amount of $22,783,296.75 and as
increased to $24,881,090.30, each referred to as “Tranche B-2,” “Tranche B-3”
and “Tranche B-4”.
“Tranche A Commitment” shall mean the commitment of Lender to make a Tranche A
Advance in the original aggregate amount of $400,000,000, as increased to
$410,859,753.55.
“Tranche B Commitment” shall mean the commitment of Lender to make a Tranche B
Advance in the original aggregate amount of $91,133,187, as increased to
$98,774,361.20.
“Minimum Tranche A Payment Amount” shall mean (i) with respect to any Payment
Date other than the Tranche A Termination Date, $3,900,000, and (ii) with
respect to the Tranche A Termination Date, the amount necessary to repay the
aggregate outstanding unpaid principal balance of the Tranche A Advances in
full.
“Minimum Tranche B Payment Amount” shall mean (i) with respect to any Payment
Date other than the Tranche B Termination Date, $275,000, which amount will be
allocated first to Tranche B-1 Advances, second to Tranche B-2 Advances, third
to Tranche B-3 Advances, and fourth to Tranche B-4 Advances (each in the inverse
order of maturing payments) and (ii) with respect to the Tranche B Termination
Date, the amount necessary to repay the aggregate outstanding unpaid principal
balance of the Tranche B Advances in full.
     4. Amendment to Section 3 (b). Paragraph (b) of Section 3, “Amended and
Restated Advances” of the Forbearance Agreement is hereby amended to recite in
its entirety as follows:
     (b) Tranche B Advances. Lender agrees, on the Forbearance Effective Date,
to convert a portion of the outstanding principal amount of Lender’s Commercial
Loans equal to Lender’s Tranche B Commitment into four term loans to the
Borrowers, each in an amount of $22,783,296.75, and increase such amounts as of
March 31, 2008 as set forth below (each aggregate amount so converted, a
“Tranche B Advance” and, collectively, the “Tranche B Advances”; and each such
proportionate portion thereof a “Tranche B-1 Advance” in the amount of
$24,131,090.30 as of March 31, 2008, and “Tranche B-2 Advance”, “Tranche B-3
Advance”, and “Tranche B-4 Advance” each in the amount of $24,881,090.30 as of
March 31, 2008, and collectively, the “Tranche B-1 Advances”, “Tranche B-2
Advances”, “Tranche B-3 Advances”, and “Tranche B-4 Advances”). Any portion of
the Tranche B Advances that is subsequently repaid or prepaid may not be
reborrowed.

- 4 -



--------------------------------------------------------------------------------



 



     5. Amendments to Waterfall. Paragraph (d), “Collateral Collection,” of
Section 5, “Payments of Interest and Principal on the Advances,” of the
Forbearance Agreement is hereby amended to recite in its entirety as follows:
     (d) Collateral Collection. Without in any way limiting the obligations of
the Borrowers to make the payments of principal and interest that are required
to be made in respect of the Advances pursuant to Sections 5(a) and 5(b) (with
respect to any Payment Date, the “Required Payments”), the Borrowers hereby
authorize and direct Lender, on each Payment Date, to apply all Collections
received from and after the immediately preceding Payment Date (or, in the case
of the first Payment Date, from and after the Forbearance Effective Date) to but
excluding such Payment Date (the aggregate amount of such Collections, minus any
Reserves established during such period, being the “Applicable Collections
Amount” in respect of such Payment Date) in the following order of priority:
first, to the payment of interest on the Tranche A Advances as calculated for
such Payment Date;
second, to the payment of interest on the Tranche B Advances as calculated for
such Payment Date;
third, to the payment of amounts constituting additional periodic payments of
interest required under any Interest Rate Hedge Agreement to Lender in full;
fourth, to pay the Minimum Tranche A Payment Amount for such Payment Date;
fifth, to pay the Minimum Tranche B Payment Amount for such Payment Date;
sixth, to prepay the outstanding principal amount of the Tranche A Advances
until the same are paid in full, with such prepayments being applied in the
inverse order of maturity to the remaining Minimum Tranche A Payment Amounts;
seventh, to prepay the outstanding principal amount of the Tranche B Advances
until the same are paid in full, with such prepayments being applied in the
order set forth in the definition of Minimum Tranche B Payment Amounts;
eighth, to repay any Obligations (other than payments constituting additional
period payments of interest payable under item “third” above) under any Interest
Rate Hedge Agreement to Lender in full;

- 5 -



--------------------------------------------------------------------------------



 



ninth, [Reserved]; and
tenth, to pay Franklin Advances until paid in full and then to Guarantor for the
benefit of the Borrowers.
Furthermore, notwithstanding the foregoing applications of Collections, all
Collections arising from the sale, lease or other disposition of REO Property
purchased or acquired directly or as a result of an intercompany advance from
FCMC or any subsidiary thereof to any Borrower with any “Tranche D Advance” (as
defined in the Franklin Forbearance Agreement) shall be used first to repay the
principal of the revolving credit portion of any such Tranche D Advance until
the same is paid in full and then applied pursuant to clauses first through
tenth of this Section 5(d).
     6. Amendments to Financial Reporting. Paragraph (c) of Section 10,
“Financial Statements,” of the Forbearance Agreement is hereby amended to recite
as follows:
     (c)(i) as soon as available and in any event within 30 days after the end
of each monthly fiscal period of each fiscal year of Guarantor, (A) the
consolidated balance sheets of Guarantor and its consolidated Subsidiaries as at
the end of such period and (B) the related unaudited consolidated statements of
income and retained earnings for Guarantor and its consolidated Subsidiaries for
such period and the portion of the fiscal year through the end of such period,
setting forth in each case in comparative form the figures for the previous
year, and (C) accompanied by a certificate of the chief financial officer of
Guarantor, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its Subsidiaries in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments) and shall contain a calculation of the financial
covenants contained in Section 12 (d);
     (ii) as soon as available and in any event within 20 days after the end of
each monthly fiscal period of each fiscal year, a thirteen (13) consecutive week
statement of Guarantor and its Subsidiaries projecting prospective cash receipts
and cash payments, disbursements and advances for the 13 week consecutive period
beginning on the first day after such month-end; and
     (iii) as soon as available and in any event within 20 days after the end of
each monthly fiscal period of each fiscal year of Guarantor, a schedule of REO
Properties in form satisfactory to Lender.
     7. Post Closing Items. Section 11, “Certain Post-Closing Deliverables,” of
the Forbearance Agreement is hereby amended to recite in its entirety as
follows:
11. Certain Post-Closing Deliverables.

- 6 -



--------------------------------------------------------------------------------



 



     Tribeca, FCMC and the Borrowers shall comply with each requirement set
forth on Schedule 11 to Amendment No. 1 within the time period specified therein
(or such later date as Lender may agree in writing). Each Borrower, Tribeca and
FCMC agree to deliver to Lender, on a post-closing basis, the items described in
Schedule 11 attached to Amendment No. 1, each in form and content satisfactory
to Lender (the “Post-Closing Items”). Each Borrower, Tribeca and FCMC agree to
deliver the Post-Closing Items to Lender no later than the time periods
specified in Schedule 11 (or such later date as Lender may agree in writing).
The failure to deliver any Post-Closing Item by the required date shall
constitute a Forbearance Default. Upon Lender’s demand therefor, each Borrower,
Tribeca and FCMC will indemnify, protect, defend and hold harmless Lender for
and against all losses, damages, and expenses incurred by Lender arising from or
relating to FCMC’s, Tribeca’s or any Borrower’s failure to deliver any
Post-Closing Item in accordance with Amendment No. 1.
     8. Amendment to Financial Covenants. The first sentence of Paragraph (d),
“Interest Coverage Ratios,” of Section 12, “Covenants,” of the Forbearance
Agreement is hereby amended to recite as follows:
     (d) Interest Coverage Ratios. Until such time as all Tranche A Advances and
Tranche B Advances are indefeasibly paid in full, Guarantor and each Subsidiary,
on a consolidated basis, shall maintain for each quarterly period (i) a ratio of
Adjusted EBITDA to Adjusted Interest Expense of not less than 1.25 to 1.00, and
(ii) a ratio of Adjusted EBITDA to Interest Expense of not less than 1.05 to
1.00, with each such ratio being determined (A) beginning March 31, 2008, and
continuing as of the end of each quarter through and including September 30,
2008, as of the end of each such quarter for the period from January 1, 2008,
through the end of such quarter of determination (on a year-to-date basis), and
(B) beginning December 31, 2008, and continuing as of the end of each quarter
thereafter, for the most recently-ended twelve consecutive (12) month period
ending on such date.
     9. Amendment to Interest Rate Hedge Agreement. Paragraph (h), “Interest
Rate Hedge Agreement,” of Section 12, “Covenants,” of the Forbearance Agreement
is hereby amended to recite as follows:
     (h) Interest Rate Hedge Agreement. At all times after April 30, 2008, the
Borrowers and Guarantor, together with all Interest Rate Hedge Agreements
entered into by FCMC with Lender, shall at all times use their best efforts to
maintain in effect one or more Interest Rate Hedge Agreements with respect to
the Advances, in an aggregate notional principal amount of not less than
$1,000,000,000, in the aggregate, which Interest Rate Hedge Agreements shall
have the effect of establishing a maximum interest

- 7 -



--------------------------------------------------------------------------------



 



rate to be agreed by Lender and Guarantor with respect to such notional
principal amount, each such Interest Rate Hedge Agreement to be in form and
substance satisfactory to the Lender and with a term to be agreed by Lender and
Guarantor.
     10. Amendment to Limitation on Liens. Paragraph (j), “Limitation on Liens,”
of Section 12, “Covenants,” of the Forbearance Agreement is hereby amended to
recite as follows:
(j) Limitation on Liens. Neither the Company nor any Borrower shall, nor will it
permit or allow others to, create, incur or permit to exist any Lien, security
interest or claim on or to any of its Property, except for (i) Liens (not
otherwise permitted hereunder) that are created in connection with the purchase
of fixed assets and equipment necessary in the ordinary course of such
Borrower’s business, subject to the provisions of the Loan Documents, and
(ii) Liens on the Collateral created pursuant to any Loan Document.
     11. Amendment to REO Properties. Paragraph (k), “REO Properties,” of
Section 12, “Covenants,” of the Forbearance Agreement is hereby amended to
recite as follows:
(k) REO Properties. Not later than June 30, 2008, Guarantor, the applicable
Borrower or such other Subsidiary having any REO Property shall grant to Lender
a first Lien Mortgage on such Person’s REO Properties to secure the Advances
pursuant to Loan Documents and deliver such other closing requirements or
documents as are satisfactory to Lender. In addition, at all times on and after
March 31, 2008, upon any acquisition of each REO Property, each Borrower will
assign the rights to bid on or purchase such REO Property so that all REO
Properties will be owned by a designated Borrower or other Subsidiary
satisfactory to Lender and shall provide to Lender a first and exclusive Lien on
the stock of such Subsidiary, and a negative pledge on all of the assets of such
Subsidiary, except for Liens in favor of Lender.
     12. Amendment to Limitation on Sale of Assets. Paragraph (q), “Limitation
on Sale of Assets,” of Section 12, “Covenants,” of the Forbearance Agreement is
hereby amended to recite as follows:
(q) Limitation on Sale of Assets. Neither Guarantor nor any Borrower shall
convey, sell, lease, assign, transfer or otherwise dispose of (collectively,
“Transfer”), all or any material portion of its property, business or assets
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired or allow any Subsidiary to Transfer any material
portion or all of its assets to any Person other than a “putback” to sellers of
Mortgages Loans, the proceeds of which are used to repay Advances to Lender.

- 8 -



--------------------------------------------------------------------------------



 



     13. Waiver of Identified Forbearance Defaults. Lender hereby waives the
Identified Forbearance Defaults for the period through and including March 31,
2008.
     14. Consent to Certain Originations. Pursuant to the first sentence of
Section 12 (g) of the Forbearance Agreement, Lender hereby consents to FCMC,
Tribeca or any Borrower originating any Mortgage Loan in order to refinance any
existing Mortgage Loan in which FCMC or any Borrower has an interest which
Lender has approved for purchase and subsequent sale in the secondary market or
which Lender determines are qualified for purchase by Fannie Mae (formerly known
as the Federal National Mortgage Association) or Freddie Mac (formerly known as
the Federal Home Loan Mortgage Corporation), or any successor of either of the
foregoing; provided that the proceeds of any such refinancing or Mortgage Loan
are paid to Lender for application pursuant to Section 5 (d) of the Forbearance
Agreement.
     15. Replacement of Schedule 1. Schedule 1 to the Forbearance Agreement is
hereby amended and replaced with the Schedule 1 attached to this Amendment.
     16. Addition of Schedule 11. Schedule 11 to the Forbearance Agreement is
hereby attached to this Amendment as Schedule 11.
     17. Conditions of Effectiveness. This Amendment shall become effective as
of the Amendment Effective Date, upon satisfaction of all of the following
conditions precedent:
     (a) Lender shall have received execution and delivery of, by all parties
signatory thereto, originals, or completion as the case may be, to the
satisfaction of Lender and its counsel, containing such information requested by
Lender and its counsel and reflecting the absence of any material fact or issues
and in all respect satisfactory to Lender, each of the following Loan Documents:

  (i)   Three duly executed copies of this Amendment;     (ii)   Duly executed
Amended and Restated Promissory Notes for each of

A. Tranche A
B. Tranche B-1
C. Tranche B-2
D. Tranche B-3
E. Tranche B-4

  (iii)   Joinders to Security Agreement by Additional Subsidiaries;     (iv)  
Resolutions of the Additional Subsidiaries;     (v)   Concurrence of M & I;

- 9 -



--------------------------------------------------------------------------------



 



     (vi) Evidence of Termination of the BOS Agreement and each other BOS Loan
Document, including without limitation the Intercreditor Agreement, Control
Agreements and any other agency agreements;
     (vii) Payoff Letter from BOS (USA) Inc., inter alia, containing a Schedule
of filed UCC financing statements and authorizing the termination of each UCC
financing statement filed against any Borrower, and terminating the Custody
Agreement with U.S. Bank National Association;
     (viii) Assignment and Assumption of Custodial Agreement dated March 24,
2006, by and among Tribeca, Tribeca LI 2005 Corp., U.S. Bank National
Association and BOS (USA) Inc. in respect of Mortgage Notes and other collateral
currently held for BOS (USA) Inc.;
     (ix) Original Trust Receipt for Mortgage Notes and other collateral
currently held for BOS (USA) Inc.;
     (x) Amended and Restated Participation Agreement with M & I Marshall &
Ilsley Bank;
     (xi) Amended and Restated Participation Agreement with Huntington Finance
LLC;
     (xii) Participation Agreement with BOS (USA) Inc.; and
     (xiii) Opinion of Counsel.
     (b) Lender shall have received a fee in respect of this Amendment in the
amount of $10,000.00; and
     (c) The representations contained in the immediately following paragraph
shall be true and accurate.
     18. Representations and Warranties. Each Borrower and FCMC represent and
warrant to Lender as follows: except in respect of the Acknowledged Defaults,
(a) after giving effect to this Amendment, each representation and warranty made
by or on behalf of such Borrower and FCMC in the Forbearance Agreement and in
any other Loan Document is true and correct in all respects on and as of the
date hereof as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to a date prior hereto;
(b) the execution, delivery and performance by such Borrower and FCMC of this
Amendment and each other Loan Document have been duly authorized by all
requisite corporate or organizational action on the part of such Borrower and
FCMC and will not violate any Constituent Document (as defined below) of such
Borrower and FCMC; (c) this Amendment has been duly executed and delivered by
such Borrower and FCMC, and each of this Amendment, the Forbearance Agreement
and each other Loan Document as amended hereby constitutes the legal, valid and
binding obligation of such Borrower and FCMC, enforceable against such Borrower
and FCMC in accordance with the terms thereof; and (d) no event has occurred and
is continuing, and no condition exists, which would constitute a Forbearance
Default. “Constituent Document” means with respect to any entity, each of
(i) the articles or certificate of incorporation or organization or partnership
agreement (or equivalent organizational documents) of such entity, (ii) the
regulations, by-laws or operating agreement (or

- 10 -



--------------------------------------------------------------------------------



 



equivalent governing documents) of such entity and (iii) any document setting
forth the designation, amount or relative rights, limitations and preferences of
any class or series of capital stock, warrants, options or other equity
interests.
     19. Ratification and Reaffirmation. Each Borrower and FCMC agree (i) that
all the obligations, indebtedness and liabilities of such Borrower and FCMC to
Lender under the Forbearance Agreement are the valid and binding obligations of
such Borrower and FCMC respectively; (ii) that the obligations, indebtedness and
liabilities of such Borrower and FCMC evidenced by each Note executed and
delivered by the each Borrower are valid and binding without any present right
of offset, claim, defense or recoupment of any kind and are hereby ratified and
confirmed in all respects; and (iii) that the Liens and security interests
granted to Lender as security for all obligations and liabilities of each
Borrower and FCMC under the Forbearance Agreement and the Notes are valid and
binding and are hereby ratified and confirmed in all respects.
     20. Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, each reference in the Forbearance Agreement to
“Forbearance Agreement and Amendment to Credit Agreements,” “Forbearance
Agreement,” “Agreement,” the prefix “herein,” “hereof,” or words of similar
import, and each reference in the Loan Documents to the Forbearance Agreement,
shall mean and be a reference to the Forbearance Agreement as amended hereby.
(b) Except to the extent amended or modified hereby, all of the representations,
warranties, terms, covenants and conditions of the Forbearance Agreement and the
other Loan Documents shall remain as written originally and in full force and
effect in accordance with their respective terms and are hereby ratified and
confirmed, and nothing herein shall affect, modify, limit or impair any of the
rights and powers which Lender may have hereunder or thereunder. Nothing in this
Amendment shall constitute an novation. The amendments set forth herein shall be
limited precisely as provided for herein, and shall not be deemed to be a waiver
of, amendment of, consent to or modification of any of Lender’s rights under, or
of any other term or provisions of, the Forbearance Agreement or any other Loan
Document, or of any term or provision of any other instrument referred to
therein or herein or of any transaction or future action on the part of the
Borrower which would require the consent of Lender.
     21. Waiver and Release of All Claims and Defenses; Communications.
     (a) Tribeca, FCMC and each Borrower, for itself and its respective
successors and assigns, agents, employees, officers and directors, hereby
forever waive, relinquish, discharge and release all defenses and Claims of
every kind or nature, whether existing by virtue of state, federal, or local
law, by agreement or otherwise, against (i) Lender, its successors, assigns,
directors, officers, shareholders, agents, employees and attorneys, and (ii) all
participants in any Commercial Loans or Advances, such participants’ successors,
assigns, directors, officers, shareholders, agents, employees and attorneys,
(iii) any obligation evidenced by any Credit Agreement, any promissory note,
instrument or other Loan Document in connection therewith, and (iv) any
Collateral, in each instance, which Tribeca, FCMC or any Borrower, may have or
may have made at any time up through and including the date of this Amendment,
including without limitation, any affirmative defenses, counterclaims, setoffs,
deductions or recoupments, by Tribeca, FCMC or any Borrower. “Claims” means all
debts, demands, actions, causes of action, suits, dues, sums of money, accounts,

- 11 -



--------------------------------------------------------------------------------



 



bonds, warranties, covenants, contracts, controversies, promises, agreements or
obligations of any kind, type or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated of contingent, in contract, tort, at law or in equity,
which Tribeca, FCMC, each Borrower or any or them ever had, claimed to have, now
has, or shall or may have. The term Claims also includes all causes of action,
liabilities and rights arising under or by virtue of any Credit Agreement,
promissory note or other document or any transaction entered into in connection
therewith. Nothing contained in this Amendment prevents enforcement of this
waiver and release.
     (b) Each party to this Amendment acknowledges and agrees that one purpose
of this Amendment is to facilitate the resolution of the Identified Forbearance
Defaults and the Acknowledged Defaults and that, consistent with such purpose,
no part of any oral or written communications between or among Tribeca, any
Borrower, FCMC or Lender regarding the transactions contemplated in this
Amendment, exclusive of this written Amendment itself (collectively,
“Communications”), shall be utilized or deemed to be admissible as evidence in
any litigation involving any party to this Amendment. Communications shall be
deemed to constitute “compromise negotiations,” and not to constitute evidence
that is “discoverable,” as those phrases are used in the Federal Rules of
Evidence and any applicable state rules of evidence, and no Communications shall
be deemed to constitute evidence that is otherwise admissible for any other
purpose.
     (c) The release and communication provisions provided by paragraphs (a) and
(b) of this Section, shall survive and continue in full force and effect
notwithstanding the occurrence of a Forbearance Default under the terms of this
Amendment or the termination of this Amendment.
     22. No Waiver. Nothing in this Amendment shall be construed to waive,
modify, or cure any default or Event of Default or Forbearance Default (other
than the Identified Forbearance Defaults) that exist that exists or may exist
under the Forbearance Agreement or other Loan Document.
     23. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

- 12 -



--------------------------------------------------------------------------------



 



     24. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, and all of which
together will constitute one and the same instrument. Receipt by Lender of a
facsimile copy of an executed signature page hereof will constitute receipt by
Lender of an executed counterpart of this Amendment.
     25. Costs and Expenses. FCMC and each Borrower agree to pay on demand all
costs and expenses of Lender in connection with the preparation, reproduction,
execution and delivery of this Amendment and all other Loan Documents entered
into in connection herewith, including the reasonable fees and out-of-pocket
expenses of Lender’s counsel with respect thereto.
     26. Further Assurances. FCMC and each Borrower hereby agree to execute and
deliver such additional documents, instruments and agreements reasonably
requested by Lender as may be reasonably necessary or appropriate to effectuate
the purposes of this Amendment.
     27. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Ohio.
     28. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
     29. Patriot Act Notice. Lender hereby notifies FCMC and each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L. 10756,
signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies FCMC and each Borrower, which information
includes the name and address of FCMC and each Borrower and other information
that will allow Lender to identify FCMC or any Borrower in accordance with the
Act.
[Signature Pages Follow.]

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, Tribeca, FCMC and Lender have hereunto
set their hands as of the date first set forth above.

                  EACH BORROWER LISTED ON SCHEDULE 1 ATTACHED HERETO:    
 
           
 
  By:   /s/ Alexander Gordon Jardin
 
        Name: Alexander Gordon Jardin         Title: as Chief Executive Officer
of, and on behalf of, each Borrower listed on Schedule 1 attached hereto.    
 
                Address for Notices: 101 Hudson St., 25th Floor         Jersey
City, N.J. 07302         Fax: 201-604-4400         Attention: General Counsel  
 
 
                With a copy to:    
 
                Kramer Levin Naftalis & Frankel LLP         1177 Avenue of the
Americas         New York, New York 10036         Fax: 212-715-8346        
Attention: J. Michael Mayerfeld    
 
                TRIBECA LENDING CORP.    
 
           
 
  By:   /s/ Alexander Gordon Jardin
 
        Name: Name: Alexander Gordon Jardin         Title: Chief Executive
Officer

Address for Notices: Same as above    
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon
 
        Name: Thomas J. Axon         Title: President    
 
                Address for Notices: Same as above    

Signature Page to Joinder and Amendment No. 1 to Tribeca Forbearance Agreement

 



--------------------------------------------------------------------------------



 



                  THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ Alan D. Seitz
 
        Name: Alan D. Seitz         Title: Senior Vice President    
 
                Address for Notices:           The Huntington National Bank    
    41 South High Street         Columbus, Ohio 43215         Attn: Special
Assets         Fax: (614) 480-3795    
 
                With a copy to:         Porter Wright Morris & Arthur LLP      
  41 South High Street         Columbus, Ohio 43215         Attn: Jack R. Pigman
and Timothy E. Grady         Fax: (614) 227-2100    

Signature Page to Joinder and Amendment No. 1 to Tribeca Forbearance Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
[See Attached]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Tribeca Subsidiaries
TRIBECA LENDING CORP.
TRIBECA L 2005 CORP.
TRIBECA LII 2005 CORP.
TRIBECA LIII 2005 CORP.
TRIBECA LIV 2005 CORP.
TRIBECA LIX 2006 CORP.
TRIBECA LV 2005 CORP.
TRIBECA LVI 2005 CORP.
TRIBECA LVII 2006 CORP.
TRIBECA LVIII 2006 CORP.
TRIBECA LX 2006 CORP.
TRIBECA LXI 2006 CORP.
TRIBECA LXII 2006 CORP.
TRIBECA LXIII 2006 CORP.
TRIBECA LXIV 2006 CORP.
TRIBECA LXIV CORP.
TRIBECA LXIX 2006 CORP.
TRIBECA LXV 2006 CORP.
TRIBECA LXV CORP.
TRIBECA LXVI 2006 CORP.
TRIBECA LXVII 2006 CORP.
TRIBECA LXVIII 2006 CORP.
TRIBECA LXX 2006 CORP.
TRIBECA LXXI 2006 CORP.
TRIBECA LXXII 2006 CORP.
TRIBECA LXXIII 2006 CORP.
TRIBECA LXXIV 2006 CORP.
TRIBECA LXXIX 2007 CORP.
TRIBECA LXXV 2006 CORP.
TRIBECA LXXVI 2006 CORP.
TRIBECA LXXVII 2006 CORP.
TRIBECA LXXVIII 2006 CORP.
TRIBECA LXXX 2007 CORP.
TRIBECA LXXXI 2007 CORP.
TRIBECA LXXXII 2007 CORP.
TRIBECA LXXXIII 2007 CORP.
TRIBECA LXXXIV 2007 CORP.
TRIBECA LXXXIX 2007 CORP.
TRIBECA LXXXV 2007 CORP.
TRIBECA LXXXVI 2007 CORP.
TRIBECA LXXXVII 2007 CORP.
TRIBECA LXXXVIII 2007 CORP.
TRIBECA XC 2007 CORP.
TRIBECA XCI 2007 CORP.
TRIBECA XCII 2007 CORP.
TRIBECA XCIII 2007 CORP.
 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Tribeca Subsidiaries
TRIBECA XCIV 2007 CORP.
TRIBECA XCV 2007 CORP.
TRIBECA XIX 2004 CORP.
TRIBECA XV 2004 CORP.
TRIBECA XVII 2004 CORP.
TRIBECA XVIII 2004 CORP.
TRIBECA XX 2004 CORP.
TRIBECA XXI 2004 CORP.
TRIBECA XXII 2004 CORP.
TRIBECA XXIII 2004 CORP.
TRIBECA XXIV 2004 CORP.
TRIBECA XXIX 2005 CORP.
TRIBECA XXV 2004 CORP.
TRIBECA XXVI 2004 CORP.
TRIBECA XXVII 2004 CORP.
TRIBECA XXVIII 2004 CORP.
TRIBECA XXX 2005 CORP.
TRIBECA XXXI 2005 CORP.
TRIBECA XXXII 2005 CORP.
TRIBECA XXXIII 2005 CORP.
TRIBECA XXXIV 2005 CORP.
TRIBECA XXXIX 2005 CORP.
TRIBECA XXXV 2005 CORP.
TRIBECA XXXVI 2005 CORP.
TRIBECA XXXVII 2005 CORP.
TRIBECA XXXVIII 2005 CORP.
TRIBECA XXXX 2005 CORP.
TRIBECA XXXXI 205 CORP.
TRIBECA XXXXI 2005 CORP.
TRIBECA XXXXII 2005 CORP.
TRIBECA XXXXIII 2005 CORP.
TRIBECA XXXXIV 2005 CORP.
TRIBECA XXXXIX 2005 CORP.
TRIBECA XXXXV 2005 CORP.
TRIBECA XXXXVI 2005 CORP.
TRIBECA XXXXVII 2005 CORP.
TRIBECA XXXXVIII 2005 CORP.
Tribeca XVI 2004 Corp.
Tribeca LI 2005 Corp.
 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 11

              2008 Date Due   Tribeca Post-Closing Item
1.
  March 31   For each bank where any deposit account is maintained, a fully
executed deposit account control agreement for each deposit account of Guarantor
or any Borrower, and if Guarantor and each Borrower fail to so deliver such
control agreements within such time frame, each such Person shall close such
deposit accounts and establish replacement accounts at Lender. The following
DACA is pending:

a.  North Fork Bank
 
       
2.
  March 31   A thirteen (13) consecutive week statement of Guarantor and its
Subsidiaries projecting prospective cash receipts and cash payments,
disbursements and advances for the 13 week consecutive period beginning on the
first day after such month-end.
 
       
3.
  March 31   FCMC shall deliver to Lender its financial statements for the
fiscal quarter and year-to-date period ending September 30, 2007.
 
       
4.
  April 30   Guarantor shall have deposited with Lender a copy of each software
program in which Guarantor has an interest and any data which are necessary to
conduct all loan servicing activities of Guarantor, except to the extent
Guarantor is prohibited by any effective license agreement from so depositing a
copy. Further if Guarantor is prohibited by any license agreement from so
depositing a copy, Guarantor shall use its best efforts to secure a licensor
consent to the pledge of such software in form satisfactory to Lender. Licensor
Consents to be obtained with:
 
     
•   MortgageFlex Systems, Inc.
 
     
•   Nobel Systems Corporation.
 
       
6.
  June 30   Guarantor, Tribeca, any other applicable Borrower or such other
Subsidiary owning or having control of any REO Property shall grant to Lender a
first Lien Mortgage on such Person’s REO Properties to secure the Advances
pursuant to mortgages, deeds of trust or other Loan Documents and other closing
conditions or documents as are satisfactory to Lender.

 